DETAILED REISSUE ACTION
This is a broadening reissue application. Since this reissue application has an effective filing date of 18 December 20131, which is on or after 16 March 2013, this reissue examination is taking place under the AIA  first inventor to file provisions; since this reissue application has an actual filing date of 02 November 2020, which is on or after 16 September 2012, all references to 35 USC §251 and 37 CFR §§1.172, 1.175, and 3.73 are to the current provisions.
In the event the determination of the status of the application as subject to AIA  or pre-AIA  35 USC §§102 and/or 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Any reference cited/applied in this reissue application will be listed on a PTO-892 form attached to this action. Additionally, applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this reissue application, but should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR §§1.97 and 1.98 should be filed in the reissue application. See also MPEP §609.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR §1.173(a)-(g), and specifically, must be relative to the patent being reissued. See MPEP §1453. All future amendments to the claims as well as the specification that do not comply with 37 CFR §1.173 may result in the issuance of a non-compliant letter prior to final rejection or an after final response, where Applicant would be informed that the amendment will not be entered due to informalities by way of an Advisory Action.

Oath/Declaration
The Reissue Oath/Declaration, filed on 02 November 2020, is objected to as it is defective.
First, a review of the original file wrapper does not indicate that the patent was filed under 37 CFR 1.46, thus, since the reissue broadens the claims, the signature of each inventor is required. See 37 CFR §1.175 and MPEP §1414.
Second, the error statement is identical to that submitted in the previous reissue application (16/198442, filed 14 August 2020); however, such errors were corrected during that prosecution, resulting in US RE48293.

Claims 1, 4-23, 27-32, and 37-56 are rejected as being based upon a defective reissue declaration under 35 USC §251.
The reissue oath/declaration filed with this application is defective as detailed in (1) above.

Specification
The specification is objected to for failing to comply with 37 CFR §1.177(a).
37 CFR 1.177(a) recites,
(a) The Office may reissue a patent as multiple reissue patents. If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date. The Office may correct by certificate of correction under §1.322 any reissue patent resulting from an application to which this paragraph applies that does not contain the required notice.

The specification should be amended to add the first sentence, “This is an application for reissue of U.S. Patent No. 9,540,288, and is a continuation of application no. 16/198442, which is also an application for reissue of U.S. Patent No. 9,540,288.” See MPEP 1451.
A certificate of correction will be issued in US Patent RE48293, making a similar statement, in due time.

Claim Objections
Claims 1, 4-23, 27-32, and 37-56 are objected to for failing to comply with 37 CFR §1.173(d) and 37 CFR §1.177(b).
37 CFR §1.173(d) recites, in pertinent part, (emphasis added):
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined…

37 CFR 1.177(b) recites, (emphasis added):
(b) If applicant files more than one application for the reissue of a single patent, each claim of the patent being reissued must be presented in each of the reissue applications as an amended, unamended, or canceled (shown in brackets) claim, with each such claim bearing the same number as in the patent being reissued. The same claim of the patent being reissued may not be presented in its original unamended form for examination in more than one of such multiple reissue applications. The numbering of any added claims in any of the multiple reissue applications must follow the number of the highest numbered original patent claim.

US Patent 9,540,288 issued with claims 1-48. The previous reissue application—Reissue Application 16/198442—issued as US Reissued Patent RE48,293, which amended claims 1-48 and added new claims 49-81. The instant reissue application presents claims 1-56, with claims 2, 3, 24-26, and 33-36 being cancelled, claims 1, 4-23, 27-32, and 37-48 being indicated as amended, either directly or by being dependent upon an amended claim, and claims 49-56 as being new.
The instant claims are objected to because, claims 1-56 already exist as claims in the reissued patent.
If the applicant intends the instant claims to amend the reissued claims, they must each be amended relative to the corresponding claim in US RE48,293, and claims 57-82 of the previous reissue must be accounted-for.
If applicant intends the instant claims to be new, then they must be identified as new claims, starting with claim number 82, and be marked-up by being underlined in their entirety. In this situation; claims 1-81 will remain as issued in US RE48,293.
Further, instant claims 7, 12, and 15, each use enclosure in double brackets to indicate omitted matter when single brackets are proper. See also MPEP 1411 and 1453.
Appropriate correction is required.

Claims 5, 43, 45 and 49 are objected to because of the following informalities:
Claim 5 recites, “…wherein the ammonia spray nozzles [sparger] is located…” and should recite, “…wherein the ammonia spray nozzles [sparger is] are located…”
Claims 43 and 45 have each been amended to contain a non-sequitur, reciting, “…a reduced-solids dryer offgas[,] and [separated] ammonium sulfate-containing [dust].” each should recite, “…a reduced-solids dryer offgas[,] and [separated] ammonium sulfate[-containing dust].” See also (4) above.
Claim 49 recites, “…wherein the ammonia component is introduced into the PCR has a pressure…” and should recite, “…wherein the ammonia component that is introduced into the PCR has a pressure…” or “…wherein the ammonia component is introduced into the PCR at a pressure…”
Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC 112(b):
(b) CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 53 is rejected under pre-AIA  35 USC §112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 recites. “…wherein an amount of water introduced to the PCR
from the first opening, the second opening, and the third opening is about 25% to about 75% by weight.” It is unclear what the basis of the concentration range, that is “about 25% to about 75% by weight” of what? Therefore, the claim is indefinite. For the purposes of examination against the prior art, claim 53 was construed to recite, “…about 25% to about 75% by weight of the ammonia component, the water component, and the acid component.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 55 is rejected under pre-AIA  35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 55 recites, “The method of claim 55…” but a claim cannot depend upon itself. For the purposes of examination against the prior art, claim 55 will be construed to recite “The method of claim 54…”
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F3d 1428, 46 USPQ2d 1226 (Fed Cir 1998); In re Goodman, 11 F3d 1046, 29 USPQ2d 2010 (Fed Cir 1993); In re Longi, 759 F2d 887, 225 USPQ 645 (Fed Cir 1985); In re Van Ornum, 686 F2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR §§1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR §1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-23, 27-32, 37-51, 53, 54, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-23, 27-33, 37-48, 52, 53, 55, and 56 of US Reissued Patent RE48,293 (JAIN) in view of US Patent Application Publication 2009/0274601 (KWAN).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
(1) Regarding instant claim 1 and those claims dependent upon instant claim1, JAIN claims every limitation of the instantly rejected claims, but claims the pipe cross reactor in more detail, and JAIN claims introducing the ammonia via an ammonia sparger rather than the instantly claimed spray nozzles.
KWAN discloses a process wherein ammonia is fed into a heater from a feed pump and wherein the path is through one or multiple sets of spargers, sprayer, or nozzles (0026).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to replace the sparger of JAIN of with the nozzles of KWAN since KWAN teaches that they are functionally equivalent. See MPEP 2144.06(II) and 2144.07.
(2) Regarding instant claim 27 and those claims dependent from instant claim 27, JAIN claims every limitation of the instantly rejected claims, but claims the pipe cross reactor in more detail, as above, and the instant claims require introducing the ammonia into the granulator by spraying, which is claimed in claim 1 of JAIN.
The instant claims correspond to the claims of JAIN as follows:
Reissue Claim
Claim of JAIN
Reissue Claim
Claim of JAIN
1
1
29
29
4
4
30
30
5
5
31
31
6
6
32
32 & 33
7
7
37
37
8
8
38
38
9
9
39
39
10
10
40
40
11
11
41
41
12
12
42
42
13
13
43
43
14
15
44
44
15
15
45
46
16
16
46
46
17
17
47
47
18
18
48
48
19
19
49
55 & 56
20
20
50
57
21
21
51
53
22
22
53
57
23
23
54
27
27
27 & 1
56
48
28
28




Claims Free of the Prior Art
Claims 1, 4-23, 27-32, and 37-56, while rejected and objected-to as detailed above, are free of the prior art.
US Patent 3,464,809 (HICKS) and US Patent Application Publication 2007/0006624 (DAHMS) are the closest prior art made of record. While both HICKS and DAHMS disclose pipe-cross reactors (PCR) useful to make ammonium sulfate granules, neither discloses or suggests the PCR outlet being internal to the granulator as required by the claims.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 9,540,288 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/ELIZABETH L MCKANE/		/Jean C. Witz/	Specialist, Art Unit 3991		Supervisory Specialist, CRU 3991

 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reissue application is a continuation of Reissue Application 16/198442, filed on 21 November 2018 and now US Patent RE48293, and is a reissue of Application 14/612160, filed on 02 February 2015 and now US Patent 9,540,288. Reissue Application 16/198442 is also a reissue of Application 14/612160. Application 14/612160 is a continuation of Application 14/133126, filed on 18 December 2013 and now US Patent 8,974,763.